EXHIBIT 16.1November 5, 2015Office of the Chief AccountantSecurities and Exchange Commissiontreet, NEWashington, D.C. 20549Dear Sir/Madam:We have read the statements included under Item 4.01 in the Form 8-K dated November 5, 2015 of Bookedbyus, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our resignation.Very truly yours,/s/ Seale and Beers, CPAsSeale and Beers, CPAsLas Vegas, Nevada8250 W. Charleston Blvd, Suite 100- Las Vegas, NV 89117 Phone: (888)727-8251
